DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6 Applicant recites “to thus help determine the location of said data from said diagnostic brush head and said camera brush head. It would appear that the actual location of the data is in the toothbrush body. Perhaps Applicant means --to thus help determine locational information associated with said data from said diagnostic brush head and said camera head?--
Applicant has used the trademark name BLUETOOTH in claim 8. The presence of a trademark or trade name in a claim is not, per se, improper under 35 U.S.C. 112, second paragraph. However, a trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. See MPEP §2173.05(u).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Serval et al. (US 2019/00832115) in view of Suri et al. (US 9,757,065).
With respect to claim 1, Serval et al. disclose the claimed diagnostic toothbrush except that they are silent on whether the camera brush head can produce video images. Serval et al. disclose a  diagnostic toothbrush, comprising, in combination:
a. a toothbrush body 40 (as shown in Fig. 3B of Serval et al.); 
b. a standard brush head 42  containing toothbrush bristles for brushing teeth (as shown on the extreme right of Fig. 3B of Several et al.); 
c. a diagnostic brush head 42 containing a transducer 58 that can detect a dental pathology (as shown in the middle brush head 42 in Fig. 3B of Serval et al., and paragraph [0104] of Several et al.); and 
d. a camera brush head 42 that can produce images of dental and oral structures; 
wherein 
i. said standard brush head 42, said diagnostic brush head 42 and said camera brush head 42 can be interchangeably mounted on said toothbrush body 40 (Serval et al., paragraph [0049]; 
ii. data from said diagnostic brush head 42 is transferred to said toothbrush body 40 when said diagnostic brush head 42 is mounted on said toothbrush body; Paragraph [0071] of Serval indicates that data from the sensors are store in memory 14 and that memory 14 may be included in the oral hygiene device 1. In paragraph [0090] Serval et al. disclose that the majority of the circuitry and costly components can be contained inside the handle 40 (toothbrush body). Thus It would have been obvious to one of ordinary skill in the art to locate the memory in the toothbrush body since memory is a more costly component that would be wasted if disposed of. 
iii. data from said camera brush head is transferred to said toothbrush body when said camera brush head is mounted on said toothbrush body; Paragraph [0071] of Serval indicates that data from the sensors are store in memory 14 and that memory 14 may be included in the oral hygiene device 1. and 
iv. said data from said diagnostic brush head and camera brush head is transmitted from said toothbrush body 1/40 to a computing device 30 (Serval et al., paragraphs [0064]-[0065]–note reference to radio link 31 appears to be an error, Fig. 2 of Serval et al. shows the oral hygiene device 1 communicating with mobile device 30 over link 32).
	Suri et al. teach a similar toothbrush including a camera bush head 118/122. The camera 122 disclosed by Suri et al. can produce video images of dental and oral structures (Suri et al., col. 4, lines 63-66). 
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Suri et al. with the diagnostic toothbrush disclosed by Serval et al. for the advantage of the additional information that a video can provide as opposed to a single photograph. 
With respect to claim 3, Serval et al. disclose that said transducer 58 in said diagnostic brush head is a near-infrared translumination device (Serval et al., paragraph [0104]).
With respect to claim 5, Serval et al. discloses that said computing device is a computer, a tablet or a smart phone (Serval et al., paragraphs [0061] and [0077]).
With respect to claim 6, Serval eta l. disclose that said toothbrush body 1 includes a three-dimensional orientation sensor 11 (Serval et al., paragraph [0069]), and data from said orientation sensor 11 is transmitted from said toothbrush body to said computing device to thus help determine the location of said data from said diagnostic brush head and said camera brush head (Serval et al., paragraphs [0064] and [0065]).
With respect to claim 8, Serval et al. disclose that a BLUETOOTH interface may be used to transfer data from said toothbrush body 1 to said computing device 30 (Serval et al., paragraph [0028]). 
With respect to claim 9, Serval et al. disclose that a Wi-Fi interface may be used to transfer data from said toothbrush body 1 to said computing device 30 (Serval et al., paragraph [0028]). 


Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Serval et al. (US 2019/00832115) in view of Suri et al. (US 9,757,065), as applied to claim 1 above, and further in view of Dykes et al. (US 2012/0295216). 
With respect to claim 2, Serval et al. disclose the claimed diagnostic toothbrush except for the transducer being an ultrasonic transmitter receiver. 
However, Dykes et al. teach a similar diagnostic toothbrush including a diagnostic brush head 14 containing an ultrasonic transducer 50 which includes a transmitter/receiver (Dykes et al., paragraph [0009] and [0044]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Dykes et al. with the diagnostic toothbrush disclosed by Serval et al. in view of Suri et al. for the advantage of measuring film thickness of dental plaque (Dykes et al., paragraph [0009]). 
With respect to claim 4, Serval et al. discloses that said computing device is a computer, a tablet or a smart phone (Serval et al., paragraphs [0061] and [0077]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Serval et al. (US 2019/00832115) in view of Suri et al. (US 9,757,065), as applied to claim 1 above, and further in view of Vetter et al. (US 2016/0374609). 
With respect to claim 7, Serval et al. in view of Suri et al. disclose the claimed diagnostic toothbrush except for the data from said diagnostic brush head and from said camera brush head being transferred to said computing device by a USB port. 
However, Vetter et al. teach a similar toothbrush 1 that transmits data to a computing device by a USB port (Vetter et al., paragraph [0042]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the teaching of Serval et al. with the USB port of Vetter et al. because it would have been obvious to try. One of ordinary skill would simply have to choose from a finite number of identified, predictable solutions (i.e. wireless transmission of data and wired transmission of data) with a reasonable expectation or success. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilkinson is cited to show another example of a toothbrush with various interchangeably mounted heads for a toothbrush body. Serval et al. (US 2016/0143718) is cited to show another example of a diagnostic toothbrush with a camera and a near-infrared transducer. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 







system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        May 4, 2022